Exhibit 10.1

AMENDMENT TO HUDSON HIGHLAND GROUP EXECUTIVE EMPLOYMENT AGREEMENT

This Agreement (the “Agreement”) is made effective as of November 20, 2008 by
and between Hudson Highland Group, Inc. (the “Company”) and Don Bielinski (the
“Executive”).

WHEREAS, the Company and Executive have entered into that certain Hudson
Highland Group Executive Employment Agreement dated December 31, 2005 (the
“Employment Agreement”);

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
reflect the current terms of the Executive’s employment with the Company.

NOW, THEREFORE, it is hereby agreed that:

 

1. Section 1 of the Employment Agreement is hereby restated in its entirety to
read:

Employment. The Company will employ the Executive and the Executive accepts
employment as Senior Vice President, Corporate through December 31, 2008 (the
“Termination Date”) in a position with the duties of assisting in the management
transition for Hudson Australia/New Zealand and oversight of the Company’s
global legal practice. Effective November 1, 2008 (the “Transition Date”),
Executive shall resign from his position as Chairman, Hudson Asia-Pacific.
Effective on the Termination Date, Executive shall resign from his position as
Senior Vice President, Corporate and from all other officer and director
positions he holds with the Company or any of its affiliates. The Executive
shall execute such documents as are requested by the Company or any of its
affiliates as are necessary or desirable to effect such resignation(s). The
Executive will perform duties normally associated with his respective positions
through the Termination Date and/or other duties as may be assigned from time to
time through the Termination Date. The Executive shall perform such duties in a
manner consistent with applicable laws and regulations and any code of ethics,
compliance manual, employee handbook or other policies and procedures adopted by
the Company from time to time and subject to any written directives issued by
the Company from time to time. The Executive must acknowledge receipt of the
Company’s Ethics Policy and confirm that the Executive will comply with the
Policy.

 

2. Section 2 of the Employment Agreement is hereby restated in its entirety to
read:

Term of Employment. The Executive’s employment under this Agreement will
commence on December 31, 2005 (the “Commencement Date”) and will end on the
Termination Date.

 

3. Section 4(a) of the Employment Agreement is amended by adding the following
sentence to the end thereof:

From May 1, 2008 through the Transition Date, and while this Agreement remains
in effect, the Executive is entitled to receive an additional monthly salary of
US $10,000. Any amounts that are due for periods preceding the date this
amendment is effective shall be paid in a lump sum, without interest thereon,
promptly following the date this Agreement becomes effective, subject to any
irrevocable deferral election then in effect. After the Transition Date and
through the Termination Date, the Executive shall be paid a monthly salary of US
$22,917.

 

4. Section 4(c) of the Employment Agreement is hereby restated in its entirety
to read:

(c) Provided the Executive remains employed through the Termination Date, the
Executive will be paid after the Termination Date (as soon as practicable after
the Executive executes the General Release and Waiver attached hereto as
Attachment A and the time period for revocation thereof has passed) the annual
bonus he would have received under the Company’s 2008 Incentive Compensation
Program (the “Bonus Plan”) at “target” and taking into consideration for
purposes of determining the amount due that the Executive’s Base Salary includes
the additional $10,000 monthly payments described in Section 4(a). As a
condition to the receipt of this payment, the Executive must execute (and not
revoke) the General Release and Waiver attached hereto as Attachment A.

 

5. A new Section 4(e) is added to the Employment Agreement to read as follows:

(e) Executive shall become immediately vested on the date hereof in that number
of shares of restricted stock held by Executive that are scheduled to vest in
February of 2009 (as if Executive has continued in employment until such vesting
date(s)).



--------------------------------------------------------------------------------

6. Section 7 of the Employment Agreement is hereby restated in its entirety to
read:

Termination. This Agreement and the Executive’s employment may be terminated
prior to the Termination Date as follows, and in such event, the amounts due
under Section 4(c) shall not be paid by the Company:

(a) Death. If the Executive dies prior to the Termination Date, the date of the
Executive’s death shall be considered the Termination Date and the Company shall
pay the Executive’s estate that portion of the Base Salary earned through the
date on which the Executive’s death occurs (including the additional $10,000
monthly salary payments described in Section 4(a) that were accumulated through
the date of the Executive’s death), and the pro rata bonus described in
Section 4(c).

(b) Termination for Cause. The Company may terminate the Executive’s employment
and this Agreement at any time prior to the Termination Date for Cause as
defined below. In such case, this Agreement and the Executive’s employment shall
terminate immediately and the Company shall have no further obligation to the
Executive, except that the Company shall pay to the Executive that portion of
the Base Salary under Section 4(a) earned through the date on which such
termination occurs.

(c) Definition of Cause. For purposes of this Agreement, Cause shall be defined
as:

(i) the willful or negligent failure of the Executive to perform the Executive’s
duties and obligations in any material respect (other than any failure resulting
from Executive’s disability), which failure is not cured within fifteen
(15) days after receipt of written notice thereof, provided that there shall be
no obligation to provide any additional written notice if the Executive’s
failure to perform is repeated and the Executive has previously received one
(1) or more written notices;

(ii) acts of dishonesty or willful misconduct by the Executive with respect to
the Company;

(iii) conviction of a felony or violation of any law involving moral turpitude,
dishonesty, disloyalty or fraud, or a pleading of guilty or nolo contendere to
such charge;

(iv) repeated refusal to perform the reasonable and legal instructions of the
Executive’s supervisors; or

(v) any material breach of this Agreement or Attachment A.

(d) Continued Compliance. The Executive remains obligated to comply with the
Executive’s obligations and duties pursuant to Attachment B despite the
termination of this Agreement and the Executive’s employment for any reason.

(e) Cooperation on Legal Matters. During employment and after the termination of
this Agreement and the Executive’s employment for any reason, the Executive
agrees to cooperate fully with and at the request of the Company in the defense
or prosecution of any legal matter or claim in which the Company, any of its
affiliates, or any of their past or present employees, agents, officers,
directors, attorneys, successors or assigns, may be or become involved and which
arises or arose during the Executive’s employment. The Executive will be
reimbursed for any reasonable out-of-pocket expenses incurred thereby.

(f) No Disparagement. During and after the termination of this Agreement and the
Executive’s employment for any reason, the Executive and Company agree that,
except as may be required by the lawful order of a court or agency of competent
jurisdiction, Executive and Company will not take any action or make any
statement or disclosure, written or oral, that is intended or reasonably likely
to disparage the other party, and in the case of the Company, any of its
affiliates, or any of their past or present employees, officers or directors.

 

7. Section 8 of the Employment Agreement is hereby removed in its entirety (and
all subsequent sections and cross-references thereto shall be re-numbered
accordingly).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

        Hudson Highland Group, Inc.

 

    By:  

 

Don Bielinski

      Signature of Authorized Representative

 

    Its:  

 

Date       Title of Representative      

 

      Date